DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:  In paragraph [0016] of the specification, reference numeral 1 has been used to describe both the printer and the housing.  From Figures 1-3, it appears the housing should be described with reference numeral 2.  Similarly, the receiving portion has been described with both reference numerals 8 and 9 in paragraph [0016].  From Figures 1-3, it appears that the receiving portion should be described with reference numeral 8.  Additionally in paragraph [0031] it is suggested that the term “formed” be inserted at the end of the last sentence in the paragraph since it appears that term was inadvertently omitted.  Additionally, throughout the specification, it is noted that the term “conveyer” appears and appears to be a misspelling of “conveyor.”  Appropriate correction and/or clarification is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  It is noted that claim 7 fails to end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Uematsu (US 2018/0086101 A1).
With respect to claim 1, Uematsu teaches a printing device 1 comprising:
a printing mechanism 10 configured to perform printing;
a first member 2 having a portion constituting a receiving portion 19 configured to receive therein a holder 30, the holder 30 retaining therein a consumable goods M and being provided with a RFID 38, the holder 30 being contactable with the portion of the first member when the holder 30 is attached to the receiving portion 19;
a second member 18 movable relative to the first member 2; and

With respect to claim 4 and 6, Uematsu teaches wherein the holder 30 is attached to the receiving portion 19 by moving the holder 30 relative to the receiving portion 19 in a first direction (i.e., vertically); and wherein the first member 2 and the second member 18 are arrayed with each other in an arraying direction crossing the first direction.  Note the second member extends across a horizontal direction over the first member as shown in Figure 1 and thereby can be considered to be “arrayed” with each other in an arraying direction as broadly recited.  
With respect to claim 5, Uematsu teaches the first member 2 and second member 18 are arrayed with each other with a first gap (i.e., a space between the two members) therebetween.
With respect to claim 16, Uematsu teaches wherein the holder 30 is attached to the receiving portion 19 by moving the holder 30 relative to the receiving portion in a first direction (i.e., vertically); and wherein the second member 18 has an end face (i.e., back or lower surface) in the first direction, the RFID reader 25 being provided at the end face, as shown in Figure 1 and described in paragraph [0062].  
With respect to claim 18, Uematsu teaches wherein the holder is a tape cassette and the consumable good is a tape.  See, for example, paragraphs [0059] and [0064]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu (US 2018/0086101 A1) in view of Kamei (CN 107962875 A).
.  

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu (US 2018/0086101 A1) in view of Murata et al. (JP 2004-115140 A).
With respect to claims 10-12, Uematsu teaches a printing device as recited with the possible exception of including a base member made of metal (i.e., a higher rigidity member) with the first and second members provided at the base member.  However, the provision of a metal base member as part of a printer body is well known in the art as exemplified by the metal base member 21 described in paragraph [0015] of the English language translation of Murata et al. and shown in Figures 5-6.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
With respect to claim 13, note Murata et al. teach a conveying mechanism 23 provided at the base member 21 and configured to convey the consumable goods as recited.  See paragraphs [0015]-[0016] of the English language translation of Murata et al.  
With respect to claim 14, note Murata et al. teach a tape cutting mechanism provided at the base member as described in paragraph [0027].  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu (US 2018/0086101 A1) in view of Nakagawa et al. (US 2017/0249107 A1).
With respect to claim 17, Uematsu teaches a printing device as recited with the possible exception of the second member being made from resin.  However, the provision of a printer body and cover made of resin material is well known in the art, as exemplified by the printer body and cover of Nakagawa et al. as described in paragraph [0028] and shown in Figures 1-2 in particular.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second member of Uematsu to be made from resin since resin is a well-known material used for various parts of a printer body as exemplified by Nakagawa et al.  

Allowable Subject Matter
Claims 3, 7-9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the prior art of record fails to teach or fairly suggest a printing device as recited, in combination with and particularly including, wherein the holder is attached to the receiving portion by moving the holder relative to the receiving portion in a first direction; wherein the first member and the second member are arrayed with each other in an arraying direction; wherein the first member has a first surface in contact with the elastic member; and wherein the second member has a second surface in contact with the elastic member, the first surface and the second surface being inclined with respect to the arraying direction and with respect to the first direction.
With respect to claim 7, the prior art of record fails to teach or fairly suggest a printing device as recited, in combination with and particularly including, wherein the first member has a protrusion protruding toward the second member and arrayed with the second member with the first gap therebetween, and wherein the second member is formed with a notched portion arrayed with the first member with the first gap therebetween, the protrusion and the notched portion being arrayed with each other in a direction parallel to the first direction. 
With respect to claim 8, the prior art of record fails to teach or fairly suggest a printing device as recited, in combination with and particularly including, wherein the first member has 
With respect to claim 15, the prior art of record fails to teach or fairly suggest a printing device as recited, in combination with and particularly including, wherein the holder is attached to the receiving portion by moving the holder relative to the receiving portion in a first direction; wherein the first member has a first part; wherein the second member has a second part arrayed with the first part in a second direction crossing the first direction, the first part and the second part being positioned forward of the holder attached to the receiving portion in the first direction; and wherein in a direction parallel to the first direction, the second part and the base member provide a minimum gap length therebetween smaller than a minimum gap length between the first part and a contacting position between the first member and the holder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Suzuki (US 2018/0311970 A1) teaches a printer with an RFID reader having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie J Evanisko/Primary Examiner, Art Unit 2853   

lje
February 12, 2022